Citation Nr: 1126011	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-10 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of fracture to the third finger of the right hand (right finger disorder).

2.  Entitlement to service connection for bilateral thumb disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1986 to August 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated February 2007 and March 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claims at issue were previously remanded by the Board in January 2011 to schedule a Travel Board hearing.  The Travel Board hearing was accomplished in April 2011, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In April 2011, the Veteran testified at a Board hearing conducted before the undersigned at the local VA office (Travel Board hearing).  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for hypertension is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran sustained a right finger injury in service.

2.  Right finger disorder symptoms were not chronic in service.

3.  Right finger disorder symptoms have not been continuous since service separation.

4.  The Veteran does not have a current right finger disability.

5.  The Veteran sustained a right thumb injury in service.

6.  Right thumb disorder symptoms were not chronic in service, and there were no chronic left thumb disorder symptoms in service.

7.  Bilateral thumb disorder symptoms have not been continuous since service separation.

8.  The Veteran does not have a current left or right thumb disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right finger disorder have not been met.  
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for a bilateral thumb disorder have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely October 2006 and November 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claims.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, VA examinations, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 
April 2011 Board hearing at the Roanoke RO, the Veterans Law Judge (VLJ) noted the elements of service connection that were lacking to substantiate the Veteran's claims, including the need for a current disability for service connection for right finger disorder and bilateral thumb disorder.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Right Finger Disorder

The Veteran contends that he has a right finger disorder, and that this disorder originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a right finger injury in service, but right finger disorder symptoms were not chronic in service.  The Board finds the Veteran's more recent assertions of chronic right finger pain in service are outweighed by the more contemporaneous evidence, and are not credible.  A May 1988 service treatment record shows that the Veteran was treated for a right finger injury in service.  The Veteran reported injuring his right third finger during a softball game.  A May 1988 service radiographic report shows spiral fracture of right third metacarpal.  The service examiner reported some angulation, but no rotational deformity.  The service examiner also reported moderate swelling, but that the Veteran had surprisingly good movements of the metacarpal and phalangeal joints.  The Veteran was prescribed medication and was placed on restricted duty (no heavy lifting or use of weapons) for one month.  

The Veteran's service treatment records indicate that the Veteran's right finger problems resolved with treatment, and do not indicate chronic symptoms of right finger disability in service.  The Veteran was not placed on permanent profile or permanent restriction in service because of a right finger injury.  In a 
July 1988 service treatment record, the service examiner reported the right finger fracture had healed with slight clinical deformity, but functionally seemed to cause no problems at all.  The service examiner advised the Veteran not to do any boxing for the next few weeks, but apart from that to use it normally.  In an August 1993 periodic service examination, the service examiner reported that the right third finger had full range of motion and reported no complaints and no sequlea (no residuals).  In a January 2005 service pre-deployment health assessment, the Veteran reported no current medical problems.  In a May 2006 Report of Medical Assessment, the Veteran reported having no conditions that limited his ability to work.  The absence of in-service complaints, findings, diagnosis, or treatment after May 1988 is one factor that tends to weigh against a finding of a chronic right finger disorder in service.  See Buchanan, 451 F.3d at 1337.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right finger disorder have not been continuous since service separation in 
August 2006, and that the Veteran's assertions of continuous post-service symptoms not to be credible.  Following service separation in August 2006, the evidence of record shows no complaints, diagnosis, or treatment for a right finger disorder.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous right finger disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337.  

In the November 2006 VA general medical examination, the VA examiner reported that the Veteran's finger caused no pain symptoms and the Veteran had not been receiving any treatment for a right finger disorder.  The VA examiner reported that the Veteran could tie shoelaces and fasten buttons without difficulty.  The VA examiner also reported the Veteran could pick up a piece of paper and tear it without difficulty.  A November 2006 VA radiographic report showed that multiple X-rays of the right hand showed no evidence of fracture or other significant bone or soft tissue abnormality.  The VA examiner opined that the Veteran's right finger disorder had resolved.  VA treatment records from April 2007 to October 2007 were negative for complaints, treatment, or a diagnosis of right finger disorder.  

With regard to the Veteran's assertions that a right finger disorder began in service and that his right finger disorder symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his right finger disorder symptoms, his recent report of continuous right finger disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous right finger disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the November 2006 VA general medical examination that reported that the Veteran's right third finger evidenced no pain or swelling and had healed without residuals and VA treatment records from 
April 2007 to October 2007 were negative for complaints, treatment, or a diagnosis of right finger disorder.  

Finally, the Board notes that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a right finger disability.  In the April 2011 Board hearing, although the Veteran testified having right finger pain, this does not equate to a diagnosis of current right finger disability.  Symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the November 2006 VA general medical examination, the VA examiner reported that the Veteran's finger was normal and diagnosed right third finger fracture, healed, without residuals.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the record of evidence indicates that the Veteran did not incur a chronic right finger disorder during service, has not experienced continuous right finger disorder symptomatology since service, and does not currently have a diagnosed right finger disability.  For these reasons, service connection for a right finger disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right finger disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Thumb Disorder

The Veteran contends that he has a bilateral thumb disorder, and that this disorder originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a thumb injury in service, but bilateral thumb disorder symptoms were not chronic in service.  The Board finds the Veteran's more recent assertions of chronic bilateral thumb pain in service are outweighed by the more contemporaneous evidence, and are not credible.  

The Board finds that the Veteran sustained a right thumb injury in service.  A September 2005 service treatment record shows that the Veteran reported having a growth below the right thumb for about 4 weeks.  The service examiner reported the growth was tender to palpation, but otherwise no pain, locking, or decrease in strength.  The service examiner diagnosed tendon adhesions on flexor tendons of the right hand and the Veteran was released without limitations.

The Veteran's service treatment records indicate that the Veteran's right thumb problems resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a right finger injury.  A November 2005 service radiographic report showed no fracture, dislocation, or joint or soft tissue abnormality of the right thumb.  The service examiner reported a diagnosis of negative right thumb.  In a May 2006 Report of Medical Assessment, the Veteran reported having no conditions that limited his ability to work.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a bilateral thumb disorder have not been continuous since service separation in 
August 2006, and that the Veteran's assertions of continuous post-service symptoms are not credible.  Following service separation in August 2006, the evidence of record shows no complaints, diagnosis, or treatment for bilateral thumb disorder.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous bilateral thumb disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337.  

In the November 2006 VA general medical examination, the Veteran reported bilateral thumb pain for the past year, which was elicited by physical activity and relieved by rest.  The VA examiner reported that the Veteran functioned without medication and was not receiving any treatment for bilateral thumb disorder.  The VA examiner reported that the Veteran could tie shoelaces and fasten buttons without difficulty.  The VA examiner also reported the Veteran could pick up a piece of paper and tear it without difficulty.  A November 2006 VA radiographic report showed that multiple X-rays of the right and left hands showed no evidence of fracture or other significant bone or soft tissue abnormality.  The VA examiner opined that the Veteran did not have a current bilateral thumb disorder.  VA treatment records from April 2007 to October 2007 were negative for complaints, treatment, or a diagnosis of bilateral thumb disorder.  

With regard to the Veteran's assertions that a bilateral thumb disorder began in service and that his bilateral thumb disorder symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his bilateral thumb disorder symptoms, his recent report of continuous bilateral thumb disorder symptoms since service that he made for compensation purposes is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's more recent statements as to continuous bilateral thumb disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the November 2006 VA general medical examination that reported that the Veteran's bilateral thumbs evidenced no pain or swelling and had healed without residuals, and VA treatment records from April 2007 to October 2007 were negative for complaints, treatment, or a diagnosis of bilateral thumb disorder.  

Finally, the Board notes that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a bilateral thumb disability.  In the April 2011 Board hearing, although the Veteran testified having bilateral thumb pain, this does not equate to a diagnosis of current right finger disability.  Symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  In the November 2006 VA general medical examination, the VA examiner reported that the Veteran's bilateral thumbs were normal and opined that the Veteran did not have a current bilateral thumb disability.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the record of evidence indicates that the Veteran did not incur a chronic bilateral thumb disorder during service, has not experienced continuous bilateral thumb disorder symptomatology since service, and does not currently have a diagnosed bilateral thumb disability.  For these reasons, the appeal for service connection for a bilateral thumb disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a bilateral thumb disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right finger disorder is denied.

`Service connection for bilateral thumb disorder is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c), (d) (2010).

In order to establish direct service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with hypertension.  Concerning the question of in-service disease or injury, based upon information obtained from the Veteran's service treatment records, the Veteran had elevated blood pressure (BP) readings in service.  A 
June 2002 service treatment record reflects a BP reading of 123/85.  An 
October 2002 service treatment record reflects a BP reading of 124/82.  A 
March 2004 service treatment record reflects a BP reading of 130/92.  

The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of current hypertension to active service.  This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed hypertension and his military service, in particular the elevated BP readings in service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles at 370; see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Under the circumstances, the Board finds that additional development is warranted in this case.  The Board finds that a medical opinion from an appropriate examiner, informed by consideration of the specific details of the Veteran's case, would be of assistance in facilitating proper appellate review of this issue.

Accordingly, the issue of service connection for hypertension is REMANDED for the following action:

1.  The AMC/RO should arrange for a VA examination to determine the etiology of hypertension.  The examiner should consider the relevant information in the claims file to provide an opinion as to the onset date and etiology of the Veteran's hypertension.  

The examiner should offer an opinion as to the medical probabilities that current hypertension is attributable to the Veteran's military service.  The VA examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  

      (a)  What is the likelihood that the Veteran's hypertension had its onset during his military service?
      
      (b)  What is the likelihood that that the Veteran's hypertension is related to service?

In assessing the relative likelihood as to origin and etiology of the hypertension specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why such opinion could not be offered.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for hypertension should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


